DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 4/26/2019, amended claims 21, 33-38, 40, cancelled claims 1-20, 29, and 39, and new claims 41-44 are acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 41 and 43 recite the limitation “wherein the sheath contains a main lumen of the sheath and a secondary lumen, wherein the portion of the sheath between the main lumen of the sheath and secondary lumen comprises the inner panel, and wherein the outer cannula is situated within the main lumen of the sheath”, which is not supported by the original disclosure. The only mention of an inner panel is with reference to Figure 7 and p. 12, lines 10-18 of the specification as originally filed. This embodiment does not include a sheath having a main lumen and a secondary lumen, instead it describes only an outer cannula and inner cannula. Furthermore, any embodiments describing a sheath in the original disclosure do not describe in sufficient detail the particular arrangement of claims 41 and 43 (i.e. an inner panel included within a portion of the sheath between the main lumen and the secondary lumen) such that one skilled in the art would readily understand the inventor to have had possession of the claimed invention.
Claim Rejections - 35 USC § 112
Claims 34-38 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 34 recites the limitation "the primary lumen" in line 13. There is insufficient antecedent basis for this limitation in the claim. Further, the limitation “the secondary lumen separated from the primary lumen by an inner panel configured to independently seal and separate the secondary lumen from the primary lumen, thereby enabling operation of the tissue collection system independent from  the marker deployment device” is indefinite because it is not clear where the primary lumen is located, and consequently, where the inner panel is located and how the device is then configured to independently seal and separate the secondary lumen from the primary lumen, thereby enabling operation of the tissue collection system independent from  the marker deployment device.
Claims 35-38 and 42-43 are rejected based on their dependence from claim 34.
Claim 44 recites the limitation "the primary lumen" in line 10. There is insufficient antecedent basis for this limitation in the claim. Further, the limitation “the secondary lumen is separated from the primary lumen by an inner panel configured to independently seal and separate the secondary lumen from the primary lumen” is indefinite because it is not clear where the primary lumen is located, and consequently, where the inner panel is located and how the device is then configured to independently seal and separate the secondary lumen from the primary lumen.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 27, 31, 34-35, 37, 40, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggar (US Publication No. 2018/0168770 A1), further in view of Weikel, Jr. et al. (US Publication No. 2006/0200042 A1).

	Regarding claim 21, Haggar discloses an integrated, dual function medical apparatus (300, 500) configured to enable the collection of a tissue sample from a biopsy site of a patient and placement of a tissue marker at the biopsy site via a single insertion of the medical apparatus, the medical apparatus comprising: 
a tissue collection system including 

an inner cutting mechanism (130, 330, 530) axially shiftable relative to the outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the primary lumen of the outer cannula through the tissue receiving port, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes (see Figures 4, 8A, and 10 and [0041]); and 
a marker deployment device (340, 540) including structure defining a secondary lumen (374, 574) configured to house at least one tissue marker (350, 550) for selective deployment at the biopsy site, the secondary lumen separated from the primary lumen by an inner panel (370, 570) configured to separate the secondary lumen from the primary lumen, thereby enabling operation of the tissue collection system independent from the marker deployment device (see Figures 8A-B and 10 and [0064]-[0065] and [0077]-[0080]).
It is noted Haggar does not specifically teach that the cutting mechanism is an inner cannula. However, Weikel, Jr. et al. teaches a cutting mechanism that is an inner cannula (122, 555) axially shiftable relative to the outer cannula (98, 590) between a first position enabling the tissue sample from the biopsy site of the patient to enter the primary lumen (100, 592) of the outer cannula through the tissue receiving port (14, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include an inner cannula, as disclosed in Weikel, Jr. et al., because inner cannulas for collecting and transporting tissue samples are well-known to those skilled in the art and such a modification of the inner cutting mechanism of Haggar merely involves a simple substitution of one known element for another to obtain predictable results.
Regarding claim 22, Haggar teaches the inner panel between the primary lumen from the secondary lumen is configured to isolate and inhibit a fluid connection between the primary lumen and the secondary lumen (see Figures 8A-B and 10 and [0064] and [0077]).  
Regarding claim 23, Haggar teaches the primary lumen and the secondary lumen are defined by the outer cannula, wherein the portion of the outer cannula between the primary lumen and the secondary lumen comprises the inner panel (see Figures 8A-B and 10 and [0064] and [0077]).  
Regarding claim 24, Haggar teaches the structure defining the secondary lumen of the marker deployment device further defines a marker deployment aperture (575) positioned along a lateral side of the medical apparatus opposite to the tissue receiving port (see Figure 10 and [0079]-[0081]).

Regarding claim 27, Weikel, Jr. et al. teaches at least a portion of the outer cannula has a generally non-circular cross sectional shape configured to vertically align with an incision made in the patient (see [0081]).
 Regarding claim 31, Haggar teaches the marker deployment device further includes a plunger (342, 344, 542, 544) positioned in the secondary lumen, configured to act as a deployment mechanism for the at least one tissue marker (see Figures 8A and 10 and [0064] and [0077]).
Regarding claim 34, Haggar discloses an integrated, dual function medical apparatus configured to enable the collection of a tissue sample and placement of a tissue marker at a biopsy site via a single insertion of the medical apparatus, the medical apparatus comprising: 
a tissue collection system including 
an inner cutting mechanism (130, 330, 530), a proximal actuator (329, 529) (see Figures 4, 8A, and 10 and [0041]); and 
an outer cannula (312, 512) (see Figures 8A-B and 10 and [0062]-[0063] and [0075]-[0076]); and 
a marker deployment device (340, 540) including structure defining a secondary lumen (374, 574) configured to house at least one tissue marker (350, 550) for selective deployment at the biopsy site, the secondary lumen separated from the primary lumen by an inner panel (370, 570) configured to independently seal and separate the 
It is noted Haggar does not specifically teach the tissue collection system includes a stationary inner cannula defining a sharp distal tip and structure defining a tissue receiving port and an outer cannula axially shiftable relative to the stationary inner cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the stationary inner cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes. However, Weikel, Jr. et al. teaches a stationary inner cannula defining a sharp distal tip and structure defining a tissue receiving port and an outer cannula axially shiftable relative to the stationary inner cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the stationary inner cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes (see [0083] – “in an alternative embodiment, an exterior cutter (not shown) may be employed, with the exterior cutter sliding coaxially with an inner cannular needle, and the inner needle may include a side tissue receiving port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include a stationary inner cannula defining a sharp distal tip and structure defining a tissue receiving port and an outer cannula axially shiftable relative to the stationary inner cannula between a first position enabling the tissue sample from the biopsy site of the In re Einstein, 8 USPQ 167.
Regarding claim 35, Haggar teaches the primary lumen and the secondary lumen are defined by the outer cannula, wherein the portion of the outer cannula between the primary lumen and the secondary lumen comprises the inner panel (see Figures 8A-B and 10 and [0064] and [0077]).  
Regarding claim 37, Weikel, Jr. et al. teaches at least a portion of the outer cannula has a generally non-circular cross sectional shape configured to vertically align with an incision made in the patient (see [0081]).
Regarding claim 40, Haggar teaches a method of collecting a tissue sample from a biopsy site of a patient and placement of a tissue marker at the biopsy site via a single insertion of the medical apparatus, the method comprising: 
inserting a sharp distal tip (320, 520) of an outer cannula (312, 512) into a patient to position a tissue receiving port (318, 518) defined by the outer cannula in proximity to a biopsy site of a patient (see Figures 8A-B and 10 and [0062]-[0063], [0075]-[0076], and [0102]);  7Application No. 16/386,361 
axially shifting an inner cutting mechanism (130, 330, 530) relative to the outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter a primary lumen (372, 572) of the outer cannula through the tissue receiving port, and a second position enabling isolation of the tissue sample from the 
deploying at least one tissue marker (350, 550) at the biopsy site from a secondary lumen (374, 574), wherein the secondary lumen is separated from the primary lumen by an inner panel (370, 570) configured to independently seal and separate the secondary lumen from the primary lumen (see Figures 8A-B and 10 and [0064]-[0065], [0077]-[0080], and [0102]).  
It is noted Haggar does not specifically teach that the cutting mechanism is an inner cannula. However, Weikel, Jr. et al. teaches a cutting mechanism that is an inner cannula (122, 555) axially shiftable relative to the outer cannula (98, 590) between a first position enabling the tissue sample from the biopsy site of the patient to enter the primary lumen (100, 592) of the outer cannula through the tissue receiving port (14, 564), and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes (see Figures 8A-C and 21A-C and [0055]-[0056], [0080]-[0081], and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haggar to include an inner cannula, as disclosed in Weikel, Jr. et al., because inner cannulas for collecting and transporting tissue samples are well-known to those skilled in the art and such a modification of the inner cutting mechanism of Haggar merely involves a simple substitution of one known element for another to obtain predictable results.

inserting a sharp distal tip (320, 520) of an outer cannula (312, 512) into a patient to position a tissue receiving port (318, 518) defined by the outer cannula in proximity to a biopsy site of a patient (see Figures 8A-B and 10 and [0062]-[0063], [0075]-[0076], and [0102]);
axially shifting an inner cutting mechanism (130, 330, 530) relative to the outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the outer cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes (see Figures 4, 8A, and 10 and [0041] and [0102]); and 
deploying at least one tissue marker (340, 540) at the biopsy site from a secondary lumen (374, 574), wherein the secondary lumen is separated from the primary lumen by an inner panel (370, 570) configured to independently seal and separate the secondary lumen from the primary lumen (see Figures 8A-B and 10 and [0064]-[0065], [0077]-[0080], and [0102]).
It is noted Haggar does not specifically teach inserting a sharp distal tip of an inner cannula to position a tissue receiving port in proximity to a biopsy site of a patient and axially shifting an outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the stationary inner cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes. However, Weikel, Jr. et al. teaches inserting a sharp 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haggar to include inserting a sharp distal tip of an inner cannula to position a tissue receiving port in proximity to a biopsy site of a patient and axially shifting an outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the stationary inner cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes, as disclosed in Weikel, Jr. et al., because it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Claims 26, 28, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggar and Weikel, Jr. et al., further in view of Long et al. (US Publication No. 2020/0187919 A1).


Regarding claims 28 and 38, it is noted neither Haggar nor Weikel, Jr. et al. specifically teach the primary lumen and the inner cannula have a complimentary non-circular cross sectional shape to inhibit rotation of the inner cannula relative to the primary lumen. However, Long et al. teaches the primary lumen (112) and the inner cannula (104) have a complimentary non-circular cross sectional shape to inhibit rotation of the inner cannula relative to the primary lumen (see [0077] and [0120]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar and Weikel, Jr. et al. to include the primary lumen and the inner cannula have a complimentary non-circular cross sectional shape to inhibit rotation of the inner cannula relative to the primary lumen, as disclosed in Long et al., so as to aid resistance to relative rotation between the inner and outer cannula and help aid alignment (see Long et al.: [0120]).
.  
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggar and Weikel, Jr. et al., further in view of Gellman et al. (US Patent No. 7,001,341 B2) (cited by Applicant).

Regarding claim 30, it is noted neither Haggar nor Weikel, Jr. et al. specifically teach the secondary lumen of the marker deployment device is configured to house a train of tissue markers. However, Gellman et al. teaches the secondary lumen (27) of the marker deployment device is configured to house a train of tissue markers (19, 19’, 19’’) (see Figure 2C and col. 4, lines 19-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar and Weikel, Jr. et al. to include the secondary lumen of the marker deployment device is configured to house a train of tissue markers, as disclosed in Gellman et al., so as to deliver multiple markers that can be distinguished from one another to mark a biopsy site where several samples have been taken (see col. 2, lines 53-61).

Claims 32-33 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggar and Weikel, Jr. et al., further in view of Rhad et al. (US Patent No. 9,414,816 B2).

Regarding claim 32, it is noted neither Haggar nor Weikel, Jr. et al. specifically teach a sheath configured to at least partially surround the outer cannula. However, Rhad et al. teaches a sheath (100, 400, 700) configured to at least partially surround the 
Regarding claims 33 and 42, Rhad et al. teaches a sheath (100, 400, 700) positioned external to the outer cannula and configured to contain the marker deployment device (200, 500, 800, 1000) (see Figures 5, 11, and 15-16).  

Claims 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggar, Weikel, Jr. et al., Rhad et al. (US Patent No. 9,414,816 B2), and Beckman et al. (US Publication No. 2007/0213755 A1).

Regarding claims 41 and 43 as best understood, none of Haggar, Weikel, Jr. et al., or Rhad et al. specifically teach the sheath contains a main lumen of the sheath and a secondary lumen, wherein the portion of the sheath between the main lumen of the sheath and secondary lumen comprises the inner panel, and wherein the outer cannula is situated within the main lumen of the sheath. However, Beckman et al. teaches a sheath (26) contains a main lumen (28) of the sheath and a secondary lumen (29), wherein the portion of the sheath between the main lumen of the sheath and secondary lumen comprises the inner panel (40), and wherein the outer cannula (33) is situated within the main lumen of the sheath (see Figures 4 and 15 and [0039]). It would have In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791